DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-38 of copending Application No. 17/259280 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the present claims are not claiming that the fire retardant is at least partially encapsulated, the claims are open to this limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19, 21, 25, 26, 27, 33 and 34 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Merchant (US 5,851,436).
 	Merchant teaches a coolant or heat transfer composition comprising nonafluroromethoxybutane (C4F9OCH3) and a hydrocarbon solvent, cyclohexane (BP 81 C) (see abstract; col. 3, lines 36 and 53).  Merchant discloses binary compositions and ternary compositions that contain the Rf compound, cyclohexane and acetone (see Table col. 5). 
Claim(s) 17, 19, 21, 22, 24-26, 28, 29, 33, 34, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owens (US 6,417,153).
 	Owens teaches azeotrope-like compositions comprising RfCF(OC2H5)CF(CCF3) wherein Rf is a straight chain perfluoroalkyl group having 3 carbon atoms and an organic solvent selected from C8-C11 alkanes (see abstract).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 31, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant (US 5,851,436).
 	Merchant has been discussed above.  Merchant meets the limitations of the claims other than the differences that are set forth below.
 	Merchant does not specifically teach a method for giving ignition-resistance properties to a composition for cooling a propulsion system of an electric or hybrid vehicle.  However, no unobviousness is seen in this difference because the only step in the method is adding the fire retardant to the hydrocarbon-based fluid.  
 	With respect to the proportions of claim 36, Merchant teaches a range of 1-99% of the fire retardant.  This range overlaps that of the present claims.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 6,417,153).
 	Owens has been discussed above.  Owens meets the limitations of the claims other than the differences that are set forth below.
 	Owens does not specifically teach a method for giving ignition-resistance properties to a composition for cooling a propulsion system of an electric or hybrid vehicle.  However, no unobviousness is seen in this difference because the only step in the method is adding the fire retardant to the hydrocarbon-based fluid.  
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17259278/20210911